Dr. Shehata filed a motion to dismiss McQuade's complaint on
                the basis that Dr. Riley was not a qualified expert. MDG joined and
                supplemented Dr. Shehata's motion to dismiss, alleging that the affidavit
                attached to McQuade's complaint did not demonstrate how MDG's actions
                fell below the professional standard of care. After a hearing on the matter,
                the district court determined that the affidavit was sufficient under NRS
                41A.071 to allege dental malpractice against Dr. Shehata, and denied her
                motion tO dismiss. But the court also determined that the affidavit did not
                properly detail how MDG committed professional malpractice. Thus, the
                court granted the motion to dismiss the complaint as to MDG. Further,
                the court awarded MDG costs pursuant to NRS 18.020 because MDG was
                a prevailing party in the action.
                            This court reviews issues of statutory interpretation de novo.
                Egan v. Chambers, 129 Nev. , , 299 P.3d 364, 366 (2013). But we
                review an award of costs for an abuse of discretion. Bobby Berosini, Ltd. v.
                PETA, 114 Nev. 1348, 1352, 971 P.2d 383, 385 (1998).
                            Under NRS 41A.071, in a dental malpractice action, the
                district court "shall dismiss the action, without prejudice, if the action is
                filed without an affidavit, supporting the allegations contained in the
                action, submitted by a medical expert." McQuade asserts that NRS
                41A.071 is inapplicable to his action against MDG because he is not suing
                MDG for dental malpractice, rather, he is suing based on vicarious
                liability and negligent hiring practices. MDG insists that McQuade's
                claims against MDG were based on dental malpractice, and that NRS
                41A.071 must therefore be satisfied.
                            We have determined that NRS 41A.071 "only applies to
                medical malpractice or dental malpractice• actions, not professional

SUPREME COURT
      OF
    NEVADA
                                                       2
0) 947A    eD
  sickzj
    ITVFAT.,
                negligence actions." Egan, 129 Nev. at    , 299 P.3d at 367. In the action
                against MDG, McQuade did not have to comply with NRS 41A.071
                because the action was based on respondeat superior and negligent hiring,
                not medical or dental malpractice. Thus, the district court erred in
                dismissing the complaint as to MDG. Further, this decision necessitates a
                reversal of the district court's award of costs to MDG because MDG is not
                a prevailing party. Accordingly, we
                              ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.



                                                      /        c-Ceas-c          J.
                                                  Hardesty


                                                  D   butp
                                                  Douglas
                                                          i     (45




                cc:   Hon. Ronald J. Israel, District Judge
                      Stephen E. Haberfeld, Settlement Judge
                      Palazzo Law Firm
                      Alverson Taylor Mortensen & Sanders
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) I947A